Title: From John Adams to the President of Congress, No. 75, 1 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 1 June 1780. RC (PCC, No. 84, II, f. 86–88). LbC in John Thaxter’s hand (Adams Papers); notation by Thaxter: “NB. Nos. 74 & 75 were delivered Como. J. P. Jones on the first of June 1780.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:750–751.
     In this letter, probably received by Congress on 5 Sept. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 17:803), John Adams, using British newspapers of 26 and 27 May as his source (to Genet, 1 June, note 1, above), summarized Rodney’s published letter of 26 April, describing the Battle of Martinique on 17 April. Adams included the British line of battle and the casualties suffered by the fleet, but discounted Rodney’s victory claim, seeing it instead as another “drawn Battle” that did little to support British claims of naval supremacy. Adams also noted the defeat of Thomas Pownall’s motion on 24 May to introduce a bill to end the American war (Parliamentary Hist.The Parliamentary History of England, from the Earliest Period to the Year 1803, London, 1806–1820; 36 vols., 21:627—628; to Unknown, 9 June, below); the dispatch of a British warship from Lisbon to warn Rodney of the sailing of a large fleet from Cádiz; and the imminent departure of the Hudson Bay fleet.
    